Order and judgment (one paper), Supreme Court, New York County, entered on April 26, 1974, affirmed, without costs and without disbursements, on the opinion of Korn, J., at Special Term. Concur—Kupferman, Murphy, Lupiano and Lynch, JJ,; Nunez, J. P., dissents in the following memorandum: I would reverse and deny summary judgment. In this declaratory judgment action involving the rights of a landlord and a tenant in possession of commercial property, the court, apparently sua sponte summarily directed appellant tenant to remove from respondent’s property. It is conceded that no notice to vacate or to terminate the sublease had been given to appellant. No opportunity was given to defend *817its right to continue in possession under a lease not expiring until 1979. It is claimed that the tenant recently expended large sums ($200,000) to improve its space. Appellant, in my opinion, has been denied due process by the court’s summary disposition of this important litigation.